470 So.2d 851 (1985)
Don Wayne BARNES, Appellant,
v.
STATE of Florida, Appellee.
No. AZ-494.
District Court of Appeal of Florida, First District.
June 13, 1985.
Michael J. Minerva, Asst. Public Defender, Tallahassee, for appellant.
John M. Koenig, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
THOMPSON, Judge.
Barnes appeals his conviction for grand theft of an automobile. The only alleged error of the trial court which we believe should be discussed is Barnes' allegation that the investigating and arresting officer's brief references to an anonymous *852 telephone tip implicating Barnes constituted impermissible hearsay. We affirm.
Barnes argues that despite the fact that the testimony was cut short, once by the defense attorney and the second time by the judge, Barnes was unduly prejudiced. We disagree. The two statements were extremely brief, and neither was sufficiently concluded so as to form a complete sentence. The actual hearsay statement was never fully articulated. The hearsay in the instant case is far less egregious than that in Postell v. State, 398 So.2d 851 (Fla. 3d DCA 1981), which Barnes asserts is controlling. Given the substantial evidence establishing Barnes' guilt, and the brief and abbreviated nature of the challenged hearsay, we find that the officer's references to the anonymous phone call were harmless error.
The judgment and conviction is affirmed.
MILLS and SMITH, JJ., concur.